Citation Nr: 1636214	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-209 66A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan 


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus Type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from May 1970 until December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Detroit, Michigan, which denied service connection for ED to include as secondary to DM.  

In a February 2015 decision, the Board denied service connection for ED to include as secondary to DM.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  An April 2016 Court Memorandum Decision set aside the Board's decision and remanded for additional development and readjudication consistent with the Court decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's February 2015 decision, the Board found probative an October 2010 VA examiner's opinion.  The VA examiner opined that because ED had preceded the Veteran's diagnosis of DM by a couple of years, ED was less likely than not related to DM.  The examiner further noted that  the ED had also not been aggravated, worsened, or otherwise increased in severity due to DM.  The Court indicated that the October 2010 VA examiner's opinion was inadequate with respect to the question of aggravation of ED by the service-connected DM.  The examiner did not provide any rationale for his conclusion that ED was not aggravated by DM, nor did his opinion address whether there was medical evidence regarding the baseline level of severity of ED or any increase in the severity of that condition beyond its natural progression.  The absence of any such rationale, analysis, or reasoning renders the October 2010 VA opinion inadequate as to the question of whether ED was aggravated by service-connected DM.  As such, the Board finds that an additional VA medical examination/opinion is necessary.

Further, on VA examination in October 2010 the Veteran stated that his symptoms of erectile dysfunction began in about 2008.  He indicated that he had taken both Viagra and Levitra to treat his symptoms.  However, a private treatment record dated May 15, 2009 shows that he denied experiencing any sexual dysfunction.  On remand, efforts should be undertaken to ensure that the Veteran's complete treatment records for erectile dysfunction have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the file the Veteran's complete VA treatment records, to include from the Detroit and Ann Arbor facilities, dated from June 1994 to the present.  See Statement of the Case dated July 23, 2012, page 1.

2.  Ask the Veteran to identify all non-VA medical care providers that have treated him for erectile dysfunction, to include, but not limited to, those that initially treated him for his symptoms of erectile dysfunction and prescribed Viagra and/or Levitra in 2008 and/or 2009.  

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  



The examiner should elicit from the Veteran a detailed history concerning his symptoms of erectile dysfunction, to include with respect to its date of onset and severity since onset.    

The examiner should provide an opinion on the following:

(a)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus.

(b)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's erectile dysfunction was aggravated (i.e., permanently worsened) by his service-connected diabetes mellitus.  If such aggravation is found present, the examiner should address the following medical issues: (i) The baseline manifestations of the Veteran's ED disability found present prior to aggravation; (ii) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected DM disability based on medical considerations.  

In providing these opinions, the examiner should consider and comment on the Veteran's representative's March 2013 statement as to the following: 


According to the Boston Medical Group, approximately 90% of all cases of Erectile Dysfunction are caused by physical factors, classified as vascular (related to blood flow) and non-vascular diseases.  It is estimated that 70% of all Erectile Dysfunction cases may be attributed to vascular diseases alone.  The penis requires a healthy blood flow to become completely erect, and even a marginal reduction in blood flow can potentially cause problems.  This condition is referred to as "vascular insufficiency" and is known to be caused by, or associated with Diabetes.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

